 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK SHANE LASHLEY,                              No. 2:18-cv-3013 MCE DB PS
12                        Plaintiff,
13             v.                                         ORDER
14       ANDREW SAUL, Commissioner of Social
         Security, 1
15

16                        Defendant.
17

18            On January 14, 2019, the undersigned granted plaintiff’s motion to proceed in forma

19   pauperis and ordered plaintiff to submit to the United States Marshal the documents necessary for

20   service of process. (ECF No. 4.) Plaintiff was also ordered to file in this court a declaration

21   stating the date on which the documents were submitted to the United States Marshal within five

22   days after submitting those documents.

23            Despite the considerable passage of time, plaintiff did not file a declaration stating the

24   date on which the documents necessary for service were submitted to the United States Marshal

25
     1
26     Andrew Saul became the Commissioner of the Social Security Administration on June 17,
     2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
27   2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
     § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
28   holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
                                                      1
 1   and the defendant has not appeared in this action. Accordingly, on October 2, 2019, the court

 2   issued an order to show cause as to why this case should not be dismissed for lack of prosecution.

 3   (ECF No. 9.) On October 8, 2019, plaintiff filed a response stating that “U.S. Marshal Service

 4   and its Form USM-285 was used October 8, 2019.” (ECF No. 10 at 1.) Plaintiff is advised,

 5   however, that the United States Marshal’s Office has informed the court that plaintiff did not

 6   submit all documents necessary for service.

 7          Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause in writing within

 8   fourteen days as to why this case should not be dismissed for lack of prosecution. 2 Failure to file

 9   a timely response may result in the dismissal of this action.

10   DATED: November 14, 2019                              /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   2
       Plaintiff may comply with this order by submitting all necessary documents for service to the
27   United States Marshall. Information regarding the necessary documents and copies currently
     required by the United States Marshal may be obtained from the United States Marshals Service,
28   501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030).
                                                      2
